Citation Nr: 1821863	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  11-33 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include scoliosis.


REPRESENTATION

Appellant represented by:	Christine A. Coronado, Attorney at Law


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from August 1991 to May 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In June 2014, the Veteran testified at a hearing before a representative of the Board.  A transcript of the hearing is of record.  Thereafter, the Board remanded the Veteran's claim in September 2014 and July 2015 for additional development.  Based on the completion (or attempted completion) of the requested development and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Following the foregoing remands, the individual who conducted the June 2014 hearing left the Board.  The Veteran was notified and requested a hearing before another Board representative.  As such, the Board remanded the claim in November 2016 for a Board hearing and again in July 2017 for an in-person Board hearing.  The Veteran was scheduled for hearings, most recently an in-person Board hearing in November 2017; however, he subsequently cancelled that hearing request.  As the Veteran has not explained the failure to attend the scheduled hearing or otherwise requested a new hearing, the Board concludes that it may proceed with a decision.


FINDING OF FACT

A low back disability was not manifest in service or within one year of separation from service and is not otherwise related to the Veteran's active service.



CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 CFR 3.303(b).  

There is a one year presumption for arthritis.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

To establish a right to compensation for a present disability, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he has a current lumbar spine disability due to his active service, to include carrying a heavy rucksack and other equipment over rugged terrain.

As to the Veteran's service treatment records, in June 1993 the Veteran complained of lower back pain with radiation into the legs for the previous 5 days after a road march.  He was having difficulty breathing.  There was no acute injury.  The Veteran was noted to have a stiff posture and decreased lumbar lordosis.  Straight leg raising tests were negative and there were no muscle spasms.  The assessment was mechanical low back pain.  During a subsequent August 1993 Report of Medical History, the Veteran specifically denied a history of recurrent back pain and a contemporaneous examination of the spine was normal.  In April 1994, the Veteran complained of constant low back pain for the previous 6 months without radiating pain.  There was no history of direct trauma.  On examination, there were no spasms and examination of the spine was normal, but there was mild tenderness in the left paralumbar area.  Following examination, the assessment was mechanical low back pain.  April 1994 back x-rays were normal.  Subsequently, the Veteran was treated for several problems, including ingrown hairs and nasal congestion, but did not report low back problems.  In March 1995, the Veteran was seen for possible bruised ribs and left forearm abrasion, but did not report any low back problems.  

After service, in December 2004 the Veteran reported a history of a right knee disorder but no history of back pain or arthritis.  He reported current lumbar pain between L3 and L5 after falling on the ice.  There was no edema.  The attending physician n

In August 2010, when the Veteran established care with VA he reported pain that was a 6 out of 10 in his right hand, right shoulder, and low back.  The duration of the pain was for over 20 years.  

The Veteran was afforded a VA examination in November 2010.  The examiner noted review of the claims file.  The Veteran reported that in approximately 1994 during service he carried a rucksack and in training he noted some low back pain that was 8 out of 10.  X-rays showed no acute findings or significant degenerative changes.  Following examination and based on the x-rays, the examiner concluded that there was no diagnosis as to the low back symptoms.

February 2011 and March 2011 treatment records noted that the Veteran had been in bed with mid- and low-back pain for multiple days.  He reported a history of intermittent back pain for the previous 16 years.  The assessment was low back pain.  A June 2011 MRI of the lumbar spine was normal, but noted a 20 year history of back pain.  At that time, the Veteran reported that the back pain felt more like nerve pain than in the bones and that it was a tingling sensation like he was being stabbed.  There had been more flare-ups recently.

A September 2012 VA treatment record noted low back pain for the previous 2 months, which he attributed to an old service injury in about 1990.  On examination, there was mild tenderness to palpation in the mid- and low-back, with negative straight leg raising tests.  There also was a right thoracic hump when bending forward.  The assessment was chronic low back pain, suspect muscle spasm, rule out scoliosis.  

During his June 2014 Board hearing, the Veteran described experiencing a "pinch" in his back during service, for which he was prescribed ibuprofen by the medic.  The Veteran attributed the back problems to carrying a very heavy rucksack, weapons, and ammunition over very rugged terrain.  He contended that he did not seek treatment with VA for the back because he was unaware that he could do so.  Through the years, the Veteran self-treated with Tylenol and basically dealt with the pain.  He began treatment for the back problems in 2010.

In an April 2015 statement, the Veteran argued that his back problems began during service.  He contended, "My spine is now crooked due to road marches and infantry techniques used during training and live fire missions.

The Veteran was afforded a VA examination in November 2015.  The examiner noted review of the medical records, but not the electronic claims file.  The examiner noted a diagnosis of lumbago.  The Veteran reported a more than 20 year history of low back pain that began during service.  He denied any specific injury, but noted that he had to carry heavy packs on his back.  November 2015 x-rays included no acute findings or significant degenerative changes.  Following examination, the examiner concluded that the Veteran's claimed back disability was less likely as not incurred in or caused by service.  The rationale noted that chronic low back pain was common in the general population and was multifactorial in nature.  The examiner was aware of the history of carrying a heavy pack on infantry maneuvers but determined that there was no history of an injury that occurred during service that would have caused or exacerbated the current condition.

A December 2015 VA medical opinion is of record.  Following review of the claims file and medical records the medical professional concluded that it was less likely than not that a low back disability was incurred in or caused by service.  The rationale noted that June 1993 and April 1994 treatment records revealed treatment for low back pain, but noted that lumbar pain without traumatic injury and was generally self-limiting without long-term disability.  There was no evidence of fracture, dislocation, significant decreased function or surgical intervention that would lead to long-term disability documented during service.  The Veteran's early examination for a potential early discharge revealed no low back pain or complaints regarding the back.  There was no evidence of treatment for low back problems within one year of separation from service or evidence of consistent low back pain requiring continued and ongoing treatment.  VA treatment records documented a single treatment in September 2012 about 18 years after separation from service.  In addition, there was an isolated fall in December 2004 without a prior history of falls in service, which was less likely to be a result of service 10 years previously.  Low back pain was a very common condition in the general population and was multifactorial in nature.  The Veteran currently had normal range of motion as documented on examination and MRI and x-ray findings were normal.  

The private treatment records also indicate that the Veteran has owned a home improvement and landscaping business and engaged in body building following service. 

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran has a current lumbar spine disability that was incurred in or is otherwise related to service.

In reaching that conclusion, the Board finds the opinions as to the etiology of the Veteran's lumbosacral spine disabilities expressed in the December 2015 VA medical opinion report of significant probative value.  The opinion was based on a review of the claims file, the Veteran's lay statements, and prior physical examinations.  The medical professional concluded that it was less likely as not that the Veteran's low back disability was related to service.  The rationale included the absence of a diagnosed chronic disability during service or for years after service and the fact that back problems were a condition common in the general population and was multifactorial in nature.  The Veteran had a normal spine on diagnostic testing and a normal range of motion.  The medical professional explicitly considered the Veteran's in-service low back complaints and his 2004 post-service problems, but concluded that they did not represent symptoms of a chronic low back disability.  Consequently, the Board finds this opinion to be the most probative evidence of record as to whether the Veteran's low back disability is related to service.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), relating to chronicity and continuity of symptomatology in establishing service connection and that such provisions apply to those chronic conditions, such as arthritis, specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).  That said, the Veteran has not been diagnosed with arthritis of the lumbar spine.  As noted above, x-rays and other diagnostic testing both in service and to the present have consistently found no evidence of arthritis of the lumbosacral spine.  As such, arthritis of the lumbar spine was not "noted" in service and he did not have characteristic manifestations sufficient to identify or suggest the presence of arthritis during the applicable presumptive time frame or otherwise.  38 C.F.R. § 3.303(b).    

As to the Veteran's general contentions that his low back disability was incurred in or is otherwise related to service, to include as a result of carrying a heavy rucksack and other equipment over rugged terrain, the Board finds the opinions of the competent health care providers to be the most probative and credible evidence of record as to the relationship between the Veteran's lumbar spine disability and his service.  Although the Veteran may be competent to report back pain and other physically observable symptoms, the Board is of the opinion that the VA medical opinions ultimately outweigh the Veteran's contentions as to etiology, as the medical professionals have a greater level of medical education, training, and experience.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994).

In summary, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See 38 U.S.C. § 5107(b); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).






ORDER

Entitlement to service connection for a lumbar spine disability is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


